Citation Nr: 1610543	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-24 261	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of torn medial and lateral menisci and degenerative joint disease (DJD) of the left knee, to include as due to service-connected disability of the feet.  

2.  Entitlement to service connection for diabetes mellitus, type II.  

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for obesity.  

5.  Entitlement to service connection for intervertebral disc syndrome with bulging discs.  

6.  Entitlement to an increased rating for left foot stress fracture with degenerative changes of the left great toe metatarsophalangeal joint, rated 20 percent disabling.  

7. Entitlement to an increased rating for a dysthymic disorder, rated 70 percent disabling.  

REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 3, 1996 to August 28, 1996.  His DD 214 shows that the character of his service at discharge was listed as "uncharacterized."  A June 2003 letter to the Veteran from the Board for the Correction of Military Records shows that his prior August 2002 request to have the character of his discharge changed to "honorable" had been rejected by that Board in July 2000 and his most recent request and additional evidence were no basis for resubmitting his request.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied service connection for residuals of torn medial and lateral menisci and DJD of the left knee but granted service connection for left foot stress fracture residuals with degenerative changes of the left great toe metatarsophalangeal joint which was assigned an initial 20 percent disability rating.  That rating decision also granted an increase from 30 percent to 50 percent for service-connected dysthymic disorder effective November 28, 2007 (date of receipt of claim).  

The February 2009 rating decision also granted special monthly compensation (SMC) based on housebound (HB) criteria from January 1, 2008, to May 1, 2008.  That decision did not address entitlement to SMC based on aid and attendance (A&A) of another.  

However, in VA Form 21-4138, Statement in Support of Claim, the Veteran stated that he had withdrawn his claim for SMC based on A&A in error and wished to have that claim move forward.  

An August 2011 rating decision granted an increased rating from 50 percent to 70 percent for service-connected dysthymic disorder retroactive effective November 28, 2007 (date of receipt of claim).  Because the Veteran had indicated in his February 2009 Notice of Disagreement (NOD) that he felt the disorder should be rated 70 percent disabling, the RO considered this a complete grant of the benefit sought and the appeal was closed as to that matter.  

However, a November 2015, VA Form 27-0820, Report of General Information, indicates that upon telephonic contact with the Veteran he wanted to continue the appeal of the 70 percent rating for service-connected dysthymic disorder and it was agreed that the appeal would be re-established because he believed that although he was working full-time he had suicidal ideation which warranted a 100 percent schedular rating.  Also, at the January 21016 Board hearing the Veteran stated that he desired to have the appeal continued.  Generally see Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran testified in support of his claim at a hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C. in January 2016 and a transcript is of record.  At the hearing additional evidence was received, together with a waiver of initial RO consideration thereof.  Also, the Veteran requested that his case be advanced on the docket due to financial hardship, and that motion was granted, pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

In pertinent part, a May 2015 rating decision denied service connection for (1) diabetes mellitus, type II; (2) hypertension; (3) obesity; and (4) intervertebral disc syndrome with bulging discs.  That decision also confirmed and continued a 20 percent rating for his service-connected left foot disability.  

Received in June 2015 was VA Form 21-0958, Notice of Disagreement, (dated June 24, 2015) in which the Veteran stated that as to the May 2015 rating decision he disagreed "with the denied claims."  He also stated that he "submitted for Aid and attendance."  

However, by RO letter dated July 15, 2015, the Veteran was notified that his putative NOD dated June 24, 2015, was not accepted as a valid NOD because he had not specified with which adjudications he disagreed, and he was asked to clarify the specific adjudications with which he disagreed.  

The Veteran was notified of a September 2015 rating decision which, in pertinent part, denied service connection for (1) sleep apnea; (2) arrhythmia; (3) enlarged heart; (4) headaches; (5) renal disease; (6) radiculopathy of the bilateral lower extremities; (7) neuropathy of the upper and lower extremities; and (8) gastroesophageal reflux disease (GERD)/acid reflux; and (9) also denied special monthly compensation based on aid and attendance (A&A) and by reason of being housebound (HB) [inasmuch as the Veteran was employed full-time].  

The Veteran has requested that these matters be "merged" with his current appeal.  

By VA Form 21-0958, Notice of Disagreement, dated in October 2015 the Veteran expressed disagreement with those denials.  However, a December 29, 2015, VA Form 27-0820, Report of General Information, reflects that the Veteran had elected the Decision Review Officer (DRO) process.  As yet, a DRO has not issued any decision.  Accordingly, at this time the Board declines to remand these issues to the RO inasmuch as the DRO review process is not complete.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In the June 2015 VA Form 21-0958, the Veteran made reference to "a reconsideration" but he offered no further information or clarification.  Thus, the Veteran is advised to consult with his service representative so that he may clarify the nature of his "reconsideration."  

From the foregoing, the Veteran has initiated an appeal from the May 2015 RO denials of service connection for (1) diabetes mellitus, type II, (2) hypertension, (3) obesity, and (4) intervertebral disc syndrome with bulging discs, and (5) denial of an increased rating for a left foot disability.  Generally see Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED and VA will notify the appellant if further action is required. 


REMAND

In February 2009 a Notice of Disagreement (NOD) was filed as to the denial of a rating in excess of 50 percent for service-connected dysthymic disorder, thus initiating an appeal as to that matter.  While a later rating decision retroactively granted a 70 percent rating, this is not the maximum possible rating.  Since the appellant did not withdraw the increased rating claim after the grant of a higher evaluation, the case is still in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In pertinent part, a May 2015 rating decision denied service connection for (1) diabetes mellitus, type II; (2) hypertension; (3) obesity; and (4) intervertebral disc syndrome with bulging discs.  That decision also confirmed and continued a 20 percent rating for his service-connected left foot disability.  

Received in June 2015 was VA Form 21-0958, Notice of Disagreement, in which the Veteran stated that as to the May 2015 rating decision he disagreed "with the denied claims."  Thus, he has initiated an appeal from the May 2015 RO denials of service connection for (1) diabetes mellitus, type II, (2) hypertension, (3) obesity, and (4) intervertebral disc syndrome with bulging discs, and denial of (5) an increased rating for left foot stress fracture with degenerative changes of the left great toe metatarsophalangeal joint, rated 20 percent disabling.  Generally see Manlincon v. West, 12 Vet. App. 238 (1999).  

The next step in the appellate process is for the RO to issue to the Veteran and the Veteran's representative an SOC addressing these matters.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  

Service Records

Completeness

At the BVA hearing the Veteran testified that there were "things missing out of [his] medical records in the military."  Page 9.  He did not clarify what was missing.  

In this regard, there is earlier correspondence from the Board for the Correction of Military Records to the Veteran which suggests that the Board did not have access to all of the Veteran's service records, although later communications from that Board imply that it did.  

An August 1999 letter to the Veteran from the Board for the Correction of Military Records states that the Board had been unable to obtain all records from the depository in St. Louis, which include documents associated with his administrative separation from the Army or any service medical records.  Since sufficient records to determine exactly what happened in [his] case could not be located, it was impossible for the Board to make a fair, impartial and equitable determination on his application.  

A June 2003 letter to the Veteran from the Board for the Correction of Military Records shows that his prior August 2002 request to have the character of his discharge changed to "honorable" had been rejected by that Board in July 2000 and his most recent request and additional evidence were no basis for resubmitting his request.  This suggests that the Board for the Correction of Military Records did review the Veteran's service records.  

Moreover, the BVA's review of the service treatment records (STRs) does not make it apparent that any service records are missing or otherwise incomplete.  Thus, if the Veteran believes that his service records are incomplete he must provide more information, specifying which records, because a mere vague allegation simply does not allow VA to comply with the duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA). 

STRs

STRs show that on July 6, 1996, it was noted that three days earlier the Veteran had fallen off a bunk and injured his right great toe.  X-rays revealed osteoblastic changes in the right 2nd metatarsal, which was questionably an old fracture or an osteoblastic growth.  He was seen multiple times for right foot pain.  

A July 15, 1996, STR shows that a bone scan demonstrated findings compatible with a stress reaction to the lateral condyle and the tibio-talar region of the left knee.  The actual report of the bone scan indicates that the stress reaction was "probably secondary to weight bearing by the left lower extremity in response to pain in the right foot."  A July 17, 1996, STR shows that he was referred for physical therapy.  

Although the Veteran testified at the 2016 hearing that at the time of the initial injury he also injured his left knee, this is not documented in the STRs.  


Post Service

An August 1998 decision of the Board of Veterans' Appeals found clear and unmistakable evidence that a right foot condition pre-existed service but was aggravated by an inservice injury.  At a June 1998 hearing in Washington, D.C., in conjunction with that appeal, the Veteran described his injury of the right foot but made no reference to any injury of the left knee.  

An August 2006 VA clinical record shows that the Veteran reported having injured his left knee in 1996 with a twisting injury during his military service.  He had swelling as well as crepitus at that time and now reports continued incidences of swelling as well as crepitus currently.  X-rays of July 2006 demonstrated bony changes consistent with possible prior trauma.  The impression was patellofemoral syndrome, and a likely incidental lateral meniscus tear.  

On VA examination in March 2008 it was reported that the Veteran related having had pain and swelling of the left knee which had begun in 1996 without any specific injury.  He was then given physical therapy and told he might have a possible dislocation.  He was treated with a knee brace which helped but the pain and swelling gradually increased.  It was noted that a June 2006 left knee MRI revealed a tear of the horn of the lateral meniscus with degenerative changes of the lateral compartment, and a tear of the posterior horn of the medial meniscus.  The physical examination in March 2008 found retropatellar crepitus and effusion of the left knee, and tenderness of the medial and lateral joint lines and the patellar tendon.  McMurray's test was positive but the medial and lateral collateral ligaments were stable.  Left knee flexion was to only 85 degrees.  The diagnosis was a torn medial and lateral menisci and DJD of the left knee.  No opinion was rendered as to the etiology of any left knee disability, including whether any current left knee pathology was related to the Veteran's military service, including any possible injury therein, or to his now service-connected disabilities of the feet.  

In this regard, the Veteran is service-connected for, in part, status post (SP) excision of a bone tumor due to symptomatic non-union fracture of the right 2nd metatarsal (MT), now rated 30 percent disabling; left foot stress fractures with degenerative changes of the left great toe metatarsophalangeal (MTP) joint, due to excision of a bone tumor of the right 2nd MT, rated 20 percent disabling; and noncompensable ratings are assigned for service-connected superficial peroneal neuropathy of the right foot, also associated with excision of a bone tumor of the right 2nd MT, as well as a scar of the right foot.  

Entered into VBMS on March 16, 2015, are numerous private clinical records.  An August 2012 report from The Spine Center shows that the Veteran had a 12 year and 2 month history of pain at multiple sites, including the left knee which he injured on active duty in 1996.  He walked with a left-sided limp.  A November 2011 left knee MRI had revealed a tear of the anterior horn of the lateral meniscus compatible with muscular strain and sprain.  Other records reflect a similar history related by the Veteran, including an October 2005 report from The Center for Pain Management.  Also of record is a February 2015 report from the National Spine & Pain Centers as well as a January 2015 record from the latter noting a history of VA Synvisc injections into the left knee.  July, October, and December 2014 reports from that facility indicated that left knee pain from a torn menisci and right foot pain were "related to recurring stress fractures."  

Board Hearing

At the February 2016 hearing the Veteran testified that during service in July 1996 at Ft. Sill he hopped down from a bunk onto a slippery floor and injured his left knee.  Page 4 of the transcript.  It was this injury that caused his now service-connected fracture of the 2nd metatarsal of his right foot.  He was then treated for his right foot and his left knee at a medical clinic the next day.  Page 5.  He testified that imaging studies revealed some swelling of the knee.  When he was provided physical therapy he had been told that his problem was something that physical therapy could not correct.  Page 5.  He had had only one session of physical therapy.  He had not been given a diagnosis with respect to his left knee.  The treatment he received for his remaining, and limited, time inservice had been mainly for his right foot and not the left knee.  Pages 6 and 7.  He had received treatment for his knee from 1996 to 1997 at a VA facility in Baltimore, Maryland.  Page 7.  He now had the same left knee symptoms that he had had during his active duty.  Page 11.  

The Veteran also testified that he had had non-VA treatment at "facilities like [from] Dr. [L.]"  Page 8.  Dr. L. had treated him for the left knee and a bone condition which the Veteran was later told was diagnosed as osteoporosis and that it was the osteoporosis which had rendered him more susceptible to the fracture of the right 2nd metatarsal.  Page 8.  

The Veteran also provided somewhat vague testimony with respect to other additional clinical records that he indicated were not on file.  See pages 8 and 9.  For example, he testified that "there's more stuff coming out that ain't in [his] medical record."  Page 9.  Also, he testified that there were "things missing out of [his] medical records in the military."  Page 9.  

The Veteran's testimony also reflects that he was claiming service connection for left knee disability as proximately due to or aggravated by his service-connected disability of the right foot or service-connected disabilities of both feet, particularly with respect to changes in his weight-bearing.  Page 9.  He did not have any medical opinion evidence that his left knee disability was related to military service.  Pages 10 and 11.  The Veteran was informed by the presiding VLJ that consideration would be given to obtaining an opinion as to the relationship of his claimed left knee disability to his military service and his service-connected disabilities of the feet.  Page 12.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must issue to the Veteran and the Veteran's representative an SOC addressing the claims for (1) a rating in excess of 70 percent for service-connected dysthymic disorder and (2) a rating in excess of 20 percent for left foot stress fracture with degenerative changes of the left great toe metatarsophalangeal joint; and for service connection for (3) diabetes mellitus, type II, (4) hypertension, (5) obesity, and (6) intervertebral disc syndrome with bulging discs.  

Along with the SOC, the RO must furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to these issues.  

The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the matter identified above may be obtained only if a timely appeal is perfected.  

2.  The Veteran should be requested to provide as much information as possible as to all relevant non-VA postservice clinical records pertaining to his left knee disability which are not on file, to include the nature of the medical matter treated, the source that created the records, the complete and current address of the current custodian of such records, and the inclusive dates of such records.  

The Veteran should be informed that this request is for records other than those which he has already submitted from The Spine Center, The Center for Pain Management, and the National Spine & Pain Centers.  

The Veteran should be requested to execute and return any needed release or authorization form for obtaining such records.  

Then, after completion of the foregoing, the appropriate steps should be taken in an effort to assist the Veteran in locating and obtaining such records as are not now a part of the record.  

3.  Ensure that VA treatment records dated from 1996 to 1997 from the VA facility in Baltimore, Maryland are associated with the file. 

4.  Thereafter, afford the Veteran an appropriate examination for the purpose of determining whether his claimed residuals of torn medial and lateral menisci and DJD of the left knee were as likely as not incurred in active service and whether the claimed residuals of torn medial and lateral menisci and DJD of the left knee are as likely as not caused or aggravated by his service-connected SP excision of a bone tumor due to symptomatic non-union fracture of the right 2nd metatarsal (MT); left foot stress fractures with degenerative changes of the left great toe MTP joint, superficial peroneal neuropathy of the right foot, and scar of the right foot, to include any combination of these service-connected disorders.  

The claims folder and a copy of this remand should be made available and reviewed by the examiner prior to the examination of the veteran.  

The examiner should be requested to respond to the following questions:

(a) Is it at least as likely as not that the Veteran had some form of chronic left knee pathology during service?  If so, please specify the nature of such chronic pathology, to include whether there was any arthritis, based on the findings during service of a tibial stress reaction.  

(b) Is it at least as likely as not that any left knee pathology, including menisceal pathology and DJD or arthritis, that the Veteran had after active service first had its onset during military service or is otherwise related to any left knee pathology during service?  

(c) Is it at least as likely as not that any left knee pathology that the Veteran now has, including menisceal pathology and DJD or arthritis, is proximately caused by OR aggravated by his service-connected SP excision of a bone tumor due to symptomatic non-union fracture of the right 2nd metatarsal (MT); left foot stress fractures with degenerative changes of the left great toe MTP joint, superficial peroneal neuropathy of the right foot, and scar of the right foot, to include any combination of these service-connected disorders?

All indicated tests and studies should be performed.  All findings should be reported.  The examiner should explain the rationale for any opinion and it would be helpful if the examiner would support his or her opinion with references to the medical records, clinical findings, or appropriate medical literature.

5.  If the Veteran fails to report for VA examination, the RO should inform him of the requirements of 38 C.F.R. § 3.655, and give him an opportunity to explain any good cause he may have for missing the examination.  

6.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed response to the questions posed herein, the case should be returned to the examiner for compliance with the instruction herein.  

7.  Following completion of the above development, the RO should review the evidence and determine whether the Veteran's claim for service connection for left knee disability may be granted.  

8.  If the determination as to the claim for service connection for left knee disability remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

